UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7955



ALEXANDER CAMERON,

                                              Petitioner - Appellant,

          versus


EDDIE    L.    PEARSON,       Warden,   Powhatan
Correctional Center,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-01223-JCC)


Submitted:   March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alexander Cameron seeks to appeal the district court’s

order   dismissing      his   28   U.S.C.        §    2254   (2000)   petition      as

successive.      The order is not appealable unless a circuit justice

or   judge    issues    a   certificate     of       appealability.     28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                 Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Cameron has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.                We deny Cameron’s motion to

direct his correctional institution to provide him copies of legal

documents free of charge.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and     argument       would    not    aid   the

decisional process.

                                                                            DISMISSED




                                      - 2 -